Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is dependent on a canceled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shively (US 6,693,903) in view of Honing et al (US 6,487,171; hereinafter referred to as Honing).
Regarding claim 12. Shively discloses a digital switch (see at least figure 1 element 26), comprising: a plurality of input-side memories (see at least figure 6), which are arranged in a one-to-one correspondence with a plurality of input ports (see at least figure 6), and are configured to accumulate time-division multiplexed data acquired in units of input ports (see at least figure 6); a plurality of output-side memories, which are arranged in a one-to-one correspondence with a plurality of output ports (see at least figure 6), and are configured to accumulate time-division multiplexed data to be output in units of output ports (see at least figure 6); and a switch matrix, which is arranged between the plurality of input-side memories and the plurality of output-side memories, and is configured to receive, as input, the time-division multiplexed data read out in every cycle from each of the plurality of input-side memories (see at least figure 6), and execute routing for selecting, in accordance with a connection control signal received from outside (see figure 6 and Col 11, lines 48-52).any one of the plurality of output-side 
Shively discloses all the limitations of the claimed invention with the exception to output the time-division multiplexed data, each of the plurality of output-side memories having a dual-output configuration. However, Honing, from the same field of endeavor, teaches outputting the time-division multiplexed data, each of the plurality of output-side memories having a dual-output configuration (see at least Col.1: Unicast, Broadcast and Multicast section). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Honing, as indicated, into the communication method of Shively for the purpose of improving data communication performance.
Regarding claim 13. Shively in view of Honing discloses a digital switch wherein each of the plurality of output-side memories has a dual-output configuration including an output-side memory for unicast and an output-side memory for broadcast, and wherein the switch matrix is configured to select the output-side memory for unicast when the read-out time-division multiplexed data is data for unicast, and to select the output-side memory for broadcast when the read-out time-division multiplexed data is data for broadcast (see at least Col.1: Unicast, Broadcast and Multicast section).
Allowable Subject Matter
Claims 20-22 are allowed.
Claims 14-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record, individually or in combination, fails to teach a wireless communication control method to be executed in a wireless communication device, the wireless communication device including generate the input/output rule and provide the generated input/output rule to the wireless communication device, the input/output rule being defined by: a procedure 1 of referring to the matrix information and selecting, as a readout source memory, an input-side memory having the smallest number of output-side memory destinations from among pieces of data accumulated in the plurality of input-side memories; a procedure 2 of selecting, as the readout source memory, when one readout source memory is not determined in the procedure 1, an input-side memory having the largest number of pieces of data with the same output-side memory destination from among a plurality of input-side memories selected in the procedure 1; a procedure 3 of freely selecting, when one input-side memory is not determined in the procedure 2, one readout source memory from among a plurality of input-side memories selected in the procedure 2; a procedure 4 of selecting, as a readout target memory, an output-side memory for which the data has the largest number of destinations from among pieces of data accumulated in the input-side memory selected as the readout source memory in any one of the procedure 1 to the procedure 3; a procedure 5 of performing one cycle of selection of the readout source memory and the readout target memory by repeating the procedure 1 to the procedure 4 such that the time-division multiplexed data individually read out in one cycle from each of the plurality of input-side memories is individually output to a corresponding one of the plurality of output-side memories, and updating the matrix information by subtracting one from each element (input-side memory, output-side memory) of the matrix information corresponding to (calling source memory, calling target memory) selected in one cycle; and a procedure 6 of repeating the procedure 1 to the procedure 5 based on the updated matrix information to complete the selection of the calling source memory and the calling target memory for all cycles of the data accumulated in the plurality of input-side memories, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476